                 Case 18-10313              Doc 206             Filed 01/30/19          Entered 01/30/19 09:12:38                      Page 1 of 10
                                                                                                                                             Exterior Inspection
                                                             Broker Price Opinion




                                                                                                                                        +
                                                                                                                                             Interior Inspection



       Property Address: 3027 Winbourne Ave                                                                  Vendor ID: 4673776
          City, State, Zip: Baton Rouge, LA 70805                                                           Deal Name:
             Loan Number:                                                                               Inspection Date: 11/10/2018
      2nd Loan / Client #:                                                                                Subject APN: 22033-00309079

Property Occupancy Status Owner                    Does the Property Appear Secure? Yes            Est. Monthly Rent $710       Sold in the last
                                                                                                                                                             No
Currently Listed Currently List Broker List Broker Contact # Initial List Price Initial List Date Current List Price DOM / CDOM 12 Months?
 No                                                                                                                                       Sale Price:
Is the Subject Listing Currently Pending?             Date of Contract                  CDOM to Contract                                  Sale Date:

Subject Property Comments / External Influences
Based on an inspection of the subject, no repairs were observed and it conforms to the surrounding neighborhood.
                             Subject         Sold Comp 1           Sold Comp 2           Sold Comp 3           List Comp 1         List Comp 2            List Comp 3




Address               3027 Winbourne     3217 Dalton St          3426 Wenonah St 3662 Dalton St             3213 Iroquois St     3748 Clayton St        3936 Wyandotte St
                      Ave                Baton Rouge, LA         Baton Rouge, LA Baton Rouge, LA            Baton Rouge, LA      Baton Rouge, LA        Baton Rouge, LA
                      Baton Rouge, LA    70805                   70805           70805                      70805                70805                  70805
                      70805
Proximity                                      0.32 Miles           0.29 Miles            0.49 Miles            0.44 Miles            0.95 Miles            0.6 Miles
Sale/List Price                                 $26,000              $30,000               $30,000               $25,000               $27,900              $29,900
Sale Date                                      2/28/2018            4/23/2018             8/10/2018               active                 active               active
Price Per Sq.ft.             $30.66              $27.63               $33.19                $31.12                $27.72                 $31.00              $26.27
Initial List Price                              $29,900              $35,000                $60,000              $25,000                $28,900             $34,900
Initial List Date                              1/18/2018            4/11/2018              1/4/2018             3/28/2018              4/3/2018            9/22/2018
Current/Final List                              $29,900              $35,000               $60,000               $25,000               $27,900              $29,900
DOM/CDOM                                           5/5                  0/0                194 / 194                0/0                222 / 222             25 / 25
Sales Type                                     Fair Market          Fair Market           Fair Market           Fair Market           Fair Market          Fair Market
Finance Incentives                                  0                    0                    463                    0                      0                   0
Living Area                   946                  941                  904                   964                   902                    900                1138
#Rooms/Bed/Bath 1            5/2/1              5/2/1                6/3/1                  6/3/1                6/3/1                  5/2/1                5/2/1
Year Built                    1951                1951                 1981                  1968                  1951                   1951                1942
Bsmnt SF/% Finished
Lot Size                    0.15ac               0.17ac               0.15ac               0.11ac                 0.18ac
                                                                                                                0.11ac           0.22ac
Property Type             SF Detach            SF Detach            SF Detach            SF Detach              SF Detach
                                                                                                              SF Detach        SF Detach
Style / Quality           Ranch / Q4           Ranch / Q4           Ranch / Q4           Ranch / Q4            Ranch / Q4
                                                                                                              Ranch / Q4       Ranch / Q4
# of Units                     1                    1                     1                   1                    1  1             1
Condition                     C4                   C4                    C4                  C4                   C4 C4            C4
Pool/Spa                     None               No / No               No / No              No / No                No / No
                                                                                                                No / No          No / No
View                      Residential          Residential          Residential          Residential           Residential
                                                                                                              Residential      Residential
Porch/Patio/Deck         Yes / No / No        Yes / No / No        No / Yes / No        Yes / No / No          No / No / No
                                                                                                             No / No / No     Yes / No / No
Fireplace                     No                   No                    No                  No                   No No            No
Garage                       None                 None                 None                 None                   None
                                                                                                                 None             None
Other Features               None                 None                 None                 None                   None
                                                                                                                 None             None
HOA Fees                     0/mo                 0/mo                 0/mo                 0/mo                   0/mo
                                                                                                                 0/mo             0/mo
Subdivision              Rosalie Park       Crawford Addition        Istrouma         Highland Gardens           Istrouma
                                                                                                            North Highland    New Dayton
                                                                                                                Estates
School District       East Baton Rouge East Baton Rouge East Baton Rouge East Baton Rouge East Baton Rouge East Baton Rouge East Baton Rouge
Common Amenities
Data Source - ID              Other -        MLS - 2018000827     MLS - 2018005762     MLS - 2018000266       MLS - 2018004945    MLS - 2018005230       MLS - 2018016158

      Market Time 90-120 days            As-Is Price Estimate            As-Repaired Price Estimate            Land Only Price
               Anticipated Sale Price             $29,000                            $29,000                        $2,000

             Recommended List Price               $34,000                            $34,000
      Recommended Sales Strategy:                                         As - Is                             Repaired
                                                                     +




                                                                               Page 1 of 10
              Case 18-10313                Doc 206           Filed 01/30/19             Entered 01/30/19 09:12:38                    Page 2 of 10




              Address                         City           BR BA        Lot Size        Sale/List Date          Year Built       Sale/List Price        Distance
¥       3027 Winbourne Ave               Baton Rouge           2   1      0.15ac                                    1951
1          3217 Dalton St                Baton Rouge           2   1      0.17ac              2/28/2018             1951              $26,000             0.32 Miles
2         3426 Wenonah St                Baton Rouge           3   1      0.15ac              4/23/2018             1981              $30,000             0.29 Miles
3          3662 Dalton St                Baton Rouge           3   1      0.11ac              8/10/2018             1968              $30,000             0.49 Miles
1         3213 Iroquois St               Baton Rouge           3   1      0.18ac              3/28/2018             1951              $25,000             0.44 Miles
2          3748 Clayton St               Baton Rouge           2   1      0.11ac               4/3/2018             1951              $27,900             0.95 Miles
3        3936 Wyandotte St               Baton Rouge           2   1      0.22ac              9/22/2018             1942              $29,900              0.6 Miles

Neighborhood Data:
    Location Type: Suburban                        Market Trend: Stable                 Economic Trend: Stable                  Neighborhood Trend: Stable

       Housing Supply: Stable                 Crime/Vandalism: Low Risk                       REO Driven? No                      Avg Age of Home: 65

                      Neighborhood Pride of Ownership: Average                                            Avg Marketing Time of Comparable Listings: 3 to 6 Mos.

     Price Range: $11,000             to $50,000               Median Price: $28,667                Predominate Value: $28,667               Average DOM: 66

                                   Number of units for rent:                                                            Number of units in complex for sale:


Negative Neighborhood Factors that will detract from the subject:
None Noted
Neighborhood Comments:
The subject's neighborhood is in average condition, with no signs of neglect or decline.

Marketability of Subject:
Most Likely Buyer: Owner Occupant            Types of Financing the Subject will NOT qualify for: N/A
Will this be a problem for resale? If yes, please explain:
None Noted



                                                                               Page 2 of 10
Comparables: Case       18-10313           Doc 206          Filed 01/30/19             Entered 01/30/19 09:12:38                    Page 3 of 10
Sale 1   Investment property, handyman special or starter home. 2 bedrooms with bonus room could be used as additional bedroom. All wood flooring. One
Comments car garage.
Sale 2   Cozy, cottage style 3 bed, 1 bath home thataEURtms move in ready! This home is very tidy and perfect to use as rental property or a small
Comments familyaEURtms first home. A perfect price for a perfect opportunity. Bring all offers!
Sale 3   EXCELLENT INVESTMENT PROPERTY!!! Turn Key Investment opportunity. Become an instant Landlord when you purchase this property. Current
Comments tenant pays $700 per month for rent. Seller has 3 additional single family homes for sale just around the corner from this property. Seller wil
List 1
         (No remarks, comments or MLS comments are available for this comparable).
Comments
List 2
         New listing for you! 2BR/1BA cottage. Convenient to interstate, downtown and chemical plants. Great opportunity for investors. 20 year tenant!
Comments
List 3
         DID NOT FLOOD! Investors. needs TLC! Great investment property with many potentials or homeowner. No utilities, AC/Heat not working.
Comments

Comments:
Service Provider Comments:
 The subject is in in average condition. Homes within the immediate neighborhood show no signs of neglect or decline. The nearest, most similar comparable
 properties were used for this report. Marketability for the subject is as-is, since there were no repairs observed during an inspection. Subject characteristics
 were estimated, since MLS and tax records do not have this information.




Vendor Comments:




        Service Provider
                                    /s/ Jarvis Flugence                                                     BPO Effective Date          11/11/2018
        Signature
        Service Provider                                                                                    Service Provider Lic.
                                    Gulf South Realty                                                                                   995684065
        Company                                                                                             Num.




                                                                              Page 3 of 10
                Case 18-10313        Doc 206        Filed 01/30/19      Entered 01/30/19 09:12:38   Page 4 of 10
Repairs
Recommended Repairs would bring the subject to: $29,000

       Internal Repairs                                              Comment                                             Total
Paint                                                                                                                            $0
Walls/Ceiling                                                                                                                    $0
Carpet/Floors                                                                                                                    $0
Cabinets/Countertops                                                                                                             $0
Plumbing                                                                                                                         $0
Electrical                                                                                                                       $0
Heating/AC                                                                                                                       $0
Appliances                                                                                                                       $0
Doors/Trim                                                                                                                       $0
Cleaning                                                                                                                         $0
Other                                                                                                                            $0
                                                                                                Internal Repair Total:
    External Repairs                                                 Comment                                             Total
Roof                                                                                                                             $0
Siding/Trim                                                                                                                      $0
Structural                                                                                                                       $0
Windows/Doors                                                                                                                    $0
Paint                                                                                                                            $0
Foundation                                                                                                                       $0
Garage                                                                                                                           $0
Landscaping                                                                                                                      $0
Fence                                                                                                                            $0
Other                                                                                                                            $0
                                                                                               External Repair Total:
                                                                                                        Repair Total:




                                                               Page 4 of 10
Case 18-10313   Doc 206   Filed 01/30/19      Entered 01/30/19 09:12:38    Page 5 of 10




                                                      Subject Front

                                                      3027 Winbourne Ave
                                                      Baton Rouge, LA 70805




                                                      Address




                                                      Side




                                     Page 5 of 10
Case 18-10313   Doc 206   Filed 01/30/19      Entered 01/30/19 09:12:38   Page 6 of 10




                                                      Side




                                                      Street




                                                      Street




                                     Page 6 of 10
Case 18-10313   Doc 206   Filed 01/30/19      Entered 01/30/19 09:12:38    Page 7 of 10




                                                      View across street




                                     Page 7 of 10
Case 18-10313   Doc 206   Filed 01/30/19      Entered 01/30/19 09:12:38       Page 8 of 10




                                                      Comparable Sale #1

                                                      3217 Dalton St
                                                      Baton Rouge, LA 70805
                                                      Sale Date: 2/28/2018
                                                      Sale Price: $26,000




                                                      Comparable Sale #2

                                                      3426 Wenonah St
                                                      Baton Rouge, LA 70805
                                                      Sale Date: 4/23/2018
                                                      Sale Price: $30,000




                                                      Comparable Sale #3


                                                      3662 Dalton St
                                                      Baton Rouge, LA 70805
                                                      Sale Date: 8/10/2018
                                                      Sale Price: $30,000




                                     Page 8 of 10
Case 18-10313   Doc 206   Filed 01/30/19      Entered 01/30/19 09:12:38       Page 9 of 10




                                                      Comparable Listing #1

                                                      3213 Iroquois St
                                                      Baton Rouge, LA 70805
                                                      Current List: $25,000




                                                      Comparable Listing #2

                                                      3748 Clayton St
                                                      Baton Rouge, LA 70805
                                                      Current List: $27,900




                                                      Comparable Listing #3

                                                      3936 Wyandotte St
                                                      Baton Rouge, LA 70805
                                                      Current List: $29,900




                                     Page 9 of 10
               Case 18-10313
Neither Xome Valuation    Services LLC norDoc any of206          Filed
                                                     its affiliates,    01/30/19
                                                                     members,          Entered
                                                                              managers or contractors01/30/19    09:12:38 or warranty
                                                                                                      makes any representation    Page 10 as toof the10
                                                                                                                                                      accuracy or
completeness of the information contained in this broker price opinion. You should use good faith efforts in determining that the content of all information to be
provided to or obtained by you is accurate. This analysis has been performed by a licensed real estate professional and is intended for the benefit of the
addressee only. The Brokers Price Opinion is not to be construed as an appraisal and may not be used as such for any purpose. The purpose of this BPO is to
provide an estimate of the probable sales price of the property, utilizing the sales comparison approach methodology and will not be used for loan origination. This
opinion may not be used by any party as the primary basis to determine the value of a parcel of real property for a mortgage loan origination, including first and
second mortgages, refinances or equity lines of credit. Notwithstanding any preprinted language to the contrary, this opinion is not an appraisal of the market value
of the property. If an appraisal is desired, the services of a licensed appraiser must be obtained.




                                                                             Page 10 of 10
